Case 0:21-cr-60152-RAR Document 8 Entered on FLSD Docket 06/09/2021 Page 1 of KS
                                                                              5


                                                                                    Jun 8, 2021

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                       21-60152-CR-RUIZ/STRAUSS
                         CASE NO.
                                    31U.S.C.j5332(a)
                                    18 U.S.C.j 1001(a)(2)
                                    31U.S.C.j5332(b)(2)


 UNITED STATES OF AM ERICA

 V.

 LISANDRO ANTONIO CADENAS,

                          Defendant.


                                       INDICTM ENT

       The Grand Jurychargesthat:

                                         COUNT 1
                                    Bulk Cash Sm uc ling
                                   (31 U.S.C.: 53324a))
       On oraboutApril29,2021,atFortLauderdale/l
                                               -lollywood lnternationalAirport,in
 Broward County,in the Southèrn DistrictofFlorida,the defendant,
                              LISANDRO ANTONIO CADENAS,

 withthe intentto evade a currency reporting requirementunderTitle 31,Uni
                                                                        ted States Code,

 Section5316,did knowinglyconcealmorethantenthousanddollars ($10,000.00)in Uni
                                                                             ted
 States currency,that is,approxim ately twenty-nine thousand,six hundred and eleven dollars

 ($29,611.00)in United States currency,on his person,and in a conveyance,article of
 Iuggage,and othercontainer,and didtransportand attemptto transportsuch currencyfrom
Case 0:21-cr-60152-RAR Document 8 Entered on FLSD Docket 06/09/2021 Page 2 of 5




 a place in the United States to place outside the United States,in violation ofTitle 31,United

 StatesCode,Section5332(a)andTitle18,UnïtedStatesCode,Section2.
                                           COUNT 2
                                       False Statem ent
                                   (18 U.S.C.j 1001(a)(2))
        On orabout May 12,2021,atFortLauderdale/Hollywood InternationalAirport,in
 Broward County,intheSouthern DistrictofFlorida,in a matterwi
                                                            thinthejurisdiction ofthe
 DepartmentofHom eland Securi
                            ty,United States Customs and BorderProtection,an agency

 ofthe executive branch ofthe United States Governm ent,the defendant,

                                LISANDRO ANTONIO CADENAS,

 did knowingly and willfully make a false, fictitious, and fraudulent statem ent and

 representation as to a m aterialfact, in that the defendant represented to a United States

 Customsand BorderProtectionOfficerthalhewastransportingapproxim atelythreethousand
 dollars($3,000.00)inUni
                       tedStatescurrency,whenintruth,andinfact,andasthedefendant
 then and there wellknew,he was transpooing wellin excess of three thousand dollars

 ($3,000.00)in United States currency,in violation ofTitle 18,Uni
                                                                ted States Code,Section

 10O1(a)(2)(A).
                                 FORFEITURE ALLEGATIONS

               The allegations ofthis Indictmentare hereby re-alleged and by this reference

 fully incorporated herein forthe purpose ofallegingforfei
                                                         ture tothe United States ofAmerica

 ofcefain property in which the defendant,LISANDRO ANTONIO CADENAS,has an interest.
        2.     Upon conviction ofa violation ofTitle 31,Uni
                                                          ted States Code,Section 5332,as

 alleged in this Indictm ent,the defendantshallforfeitto the Uni
                                                               ted States any property,real
 orpersonal,involved in the offense,and any property traceable to such property,pursuantto

 Ti
  tle31,UnitedStatesCode,Section 5332(b)(2),
  Case 0:21-cr-60152-RAR Document 8 Entered on FLSD Docket 06/09/2021 Page 3 of 5




             3.     Thepropertysubjecttoforfei
                                             tureasaresultoftheallegedoffenseincludes,but
      is not Iim ited to, approxim atel
                                      y $29,611.00 in United States currency,seized from the
      defendanton oraboutM ay 12,2021.

             AIIpursuanttoTitle 31,United States Code,Section 5332(b)(2),andthe procedures
      set forth in Ti
                    tle 21,United States Code,Section 853,as incorporated by Title 31, Uni
                                                                                         ted

      StatesCode,Section5332(b)(3).


                                                    ATRUEBI
                                                          LL
                                                    FOREPERSON




v- >  JUAN ANTONI GO NM LEZ
      ACTING U ED STATES AU ORNEY


                              lloov        G= 'G
(7w    ONA        .CHASE,11
      XSSISTANT UNITED STATES AU ORNEY
       Case 0:21-cr-60152-RAR Document 8 Entered on FLSD Docket 06/09/2021 Page 4 of 5
                                                IJM TED STATESDISTW CT CO URT
                                                SO UTH ERN DISTRICT OF FLO RIDA

    UM TED STATESO F AM ER ICA                               CA SE NO .
      V.
         LISANDRO ANTONIO CADENAS                            C ERTIFICATE O F TRIAL ATTO RNEYA
                                                ,
                                                             SupersedingCaseInformation:
                                    Defendant/
       CourtDivision:tselectOne)                            Newdefendantts) I--IYes FZ'-INo
       Z Miami Z KeyWest (Z FTL                             Numberofnewdefendants
       Z WPB Z FTP                                          Totalnumberofcotmts
            1.1havecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofproh ble
              witnessesandthelegalcomplexitiesoftheIndictm ent/lnform ation attachedhereto.
            2.1am aw arethattheinform ation supplied on thisstatementwillberelied upon by theJudgesofthisCourtin
              settingtheircalendarsand schedulingcriminaltrialstmderthemandateoftheSpeedy TrialAct,
              Title28U .S.C.Section 3161.
            3.Interpreter:(YesorNo)Yes
               Listlanguageand/ordialect Spani
                                             sh
            4.R'
               hiscasewilltake3.00* daysforthepartiestotry.
            5.Plemsecheck appropriatecategory andtypeofoffenselistedbelow :
.                (Checkonlyone)                           (Checkonlyone)
             I 0to5days              (Z                   Petty                     (q7I
             11 6to10days            E7I                  Minor                     (71
             I11 11to20days          E71                  Misdemeanor               Eql
             IV 21to60days           EqI                  Felony       '            Ez;
             V 61daysandover         (71
            6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo)
               Ifyes:Judge                                  CaseNo.
               (Attachcopyofdispositiveorder)
               Hasacomplaintbeenfiledinthismatter? (YesorNo)Yes
               lfyes:MagistrateCaseNo.21-mj-6314-AOV
               Relatedm iscellaneousnum bers:
               Defendantts)infederalcustodyasof 5/12/2021
               Defendantts)instatecustodyasof
               Rule20 from theDistrictof                                                      '
               Isthisapotentialdeathpenaltycase?(YesorNo) N0
            7. Doesthiscase originatefrom am atterpendingin theCentralRegi6n oftheU.S.Attorney'sOffice priorto
               August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
            8. Doesthiscase originatefrom am atlerpendingin theNorthern Region oftheU.S.Attorney'sOffice priorto
               August8,2014(M ag.JudgeShaniekMaynard?(YesorNo) No
            9. Doesthiscase originatefrom am atterpendingin theCentralRegion ofth ,
                                                                                  x .S.Attorney'sOfficepriorto
               October3,2019(M ag.JudgeJaredStrauss)?(YesorNo) No


                                                                                                  G V-%%7L C              '
                                                                           ON D F.C         E,lI
                                                                          AssistantUnited States Attorney
                                                                          CourtID No.      A5500077
    *penaltySheetts)attachd                                                                                 REV 3/l9/21
Case 0:21-cr-60152-RAR Document 8 Entered on FLSD Docket 06/09/2021 Page 5 of 5




                               IJN ITED STA TES DISTRICT CO UR T
                               SO UTH ERN D ISTRICT O F FLOW D A

                                             PENA LTY SHEET



D efendant'sN am e:Lisandro A .Cadenas Case N o:

 Count: 1

 Bulk Cash Sm uggling

31U.S.C.j5332(a)                                                                                                    .
*M ax.Penalty:Five(5)years'imprisonment
                                   '
Count: 2                   ,




False Statem ent
18 U .'
      S.C .j100l(a)(2)

*M ax.Penalty:Five(5)years'imprisonment

Count:




*M ax.Penalty:

Count:




*M ax.Penalty:                                                                                                      .
*Refers nnly tc possihle term of incaroeratien, dnes nnt inolude possihle fines, restitutien, specialassessments,
parole terms or forfeitures that may be applioable.
